Fish, C. J.
Pending a suit for divorce by a husband against the wife, she filed an application for temporary alimony for herself and their minor children, for their custody, and for attorney’s fees. Upon the hearing the judge awarded temporary alimony to the children, and their temporary custody to the wife, and allowed her counsel fees. This court *48can not say that the judge, in view of the evidence submitted to him, abused his discretion in so ruling.
No. 1202.
April 16, 1919.
Temporary alimony. Before Judge Searcy. Fayette superior court. September 23, 1918.
Dickson & Camp, for plaintiff in error.
W. B. Hollingsworth, contra.

Judgment affirmed.


All the Justices concur.